DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Claim Interpretation
With respect to claim interpretation, Applicant has amended the claims to address interpretation under 35 U.S.C. 112(f). Therefore, the claims are no longer being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 9 is objected to because of the following informalities:  “causing a computer to perform of” should read “causing a computer to perform”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claims 1 and 8-9, the following limitation is not found in the applicant’s specification: “first threshold value”. Paragraph 0044 of the specification discloses a predetermined threshold value and Paragraph 0055 discloses a threshold value. However, the specification does not disclose a first threshold value. 
Regarding claim 2, the following limitation is not found in the applicant’s specification: “a second threshold value”. Paragraph 0044 of the specification discloses a predetermined threshold value and Paragraph 0055 discloses a threshold value, but does not disclose a second threshold value.
Regarding claim 4, the following limitation is not found in the applicant’s specification: “third threshold value”. Paragraph 0044 of the specification discloses a predetermined threshold value and Paragraph 0055 discloses a threshold value, but does not disclose a third threshold value.
Regarding claim 5, the following limitation is not found in the applicant’s specification: “a fourth threshold value”. Paragraph 0044 of the specification discloses a predetermined threshold value and Paragraph 0055 discloses a threshold value, but does not disclose a fourth threshold value.
Claims 3 and 6-7 are also rejected by dependency on claim 1 for the same reasons as set for above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neskovic et al. (US 2015/0286855 A1).
Regarding claim 1, Neskovic et al. teaches, an information processing apparatus comprising (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053):
 a memory (Para. 0053: the data processing apparatus may comprise a memory); 
and a processor which is coupled to the memory and performs processing of (Para. 0053: the data processing apparatus may comprise a memory and a processor, the memory storing instructions that when executed will cause the processor to perform the steps described above): 
generating, for each of a plurality of feature points in a registered image registered in advance (Para. 0026: receiving the second set of minutiae representing the second fingerprint from a memory. As, for example, in the case where the second set of minutiae represent
a reference fingerprint; As shown in Para. 0005, features of a fingerprint include minutiae; see Para. 0008 and Para. 0023; see Fig. 10), a plurality of pairs between the respective plurality of feature points in the registered image and each feature point in a verification image captured by an imaging device (Para. 0026: receiving the first set of minutiae representing the input fingerprint from a fingerprint sensor; As seen in Para. 0045, minutia are paired with minutiae in the other set for matching of the minutiae between the first and second sets of minutiae; see Para. 0015 and Para. 0017; also see Fig. 10);
 calculating, for each of the plurality of pairs, a positional difference (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) and a degree of similarity in feature value between the feature point in the registered image of the respective plurality of pairs and the feature point in the verification image of the respective plurality of pairs (see Fig. 10; Para. 0036: for each first local neighbourhood, determining a relative relationship between a central minutia of the first local neighbourhood and each of the at least one neighbouring minutia, comparing each relative relationship of the first local neighbourhoods of the minutiae in the first set of minutiae with each relative relationship of the first local neighbourhoods of the minutiae in the second set of minutiae; As seen in Para. 0044, a similarity score is determined);
comparing the positional difference of a first pair of a first degree of the similarity, which is maximum, from among the plurality of pairs and a first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; As shown in Para. 0040-0043, the position of the minutiae of the first and second set (i.e. reference image and verification image) are compared and the highest amount of minutiae matched based on the position (i.e. maximum) is determined; As shown in Para. 0045, each pair of minutiae are ranked by similarity score in decreasing order (i.e. maximum to minimum); As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)); 
and matching, when the positional difference of the first pair is greater than the first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; see Para. 0045; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; Note: Para. 0045 shows the higher feature value that is similar outside of the range or predetermined distance is considered), the verification image against the registered image by using a second pair of a second degree of the similarity, which is smaller than the first degree of the similarity, from among the plurality of pairs (see Para. 0036 and Para. 0044; As seen in the abstract, minutiae (i.e. feature points) are matched and differences in the position are compared to determine if the first and second fingerprint images are the same (i.e. reference and verification image); Para. 0070: FIG. 10 is a flow chart showing a method of comparing an input fingerprint with a reference fingerprint image; Para. 0045: minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood; Note: Para. 0045 shows that it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having the highest degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest) and then undergo coordinate positioning filtering).
Regarding claim 2, Neskovic et al. teaches, the information processing apparatus according to claim 1, wherein the processor (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053: the data processing apparatus may comprise a memory and a processor): 
calculates, for each of the plurality of feature points in the registered image, a representative value from a population including at least any one of the calculated positional differences of the plurality of pairs (Para. 0026: receiving the second set of minutiae representing the second fingerprint from a memory. As, for example, in the case where the second set of minutiae represent a reference fingerprint; as shown in Para. 0005, features of a fingerprint include minutiae; Para. 0042, lines 1-6: the centre of the predetermined range is preferably such that a maximum number of matched minutiae fall within the predetermined range. Although many methods may be used to determine this range, the centre of the predetermined range is preferably the average, more preferably the median, of the relative positions and/or the relative orientations; Para. 0043); 
and matches the verification image against the registered image (As seen in the abstract, minutiae (i.e. feature points) are matched and differences in the position are compared to determine if the first and second fingerprint images are the same (i.e. reference and verification image); Para. 0070: FIG. 10 is a flow chart showing a method of comparing an input fingerprint with a reference fingerprint image; Para. 0036 and Para. 0044) by using the second degree of similarity in a case where a difference between the representative value and the positional difference of the first pair is greater than a second threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; Para. 0045: minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood; Note: Para. 0045 shows that it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having a degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest) and then undergo coordinate positioning filtering; as shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold).
Regarding claim 3, Neskovic et al. teaches, the information processing apparatus according to claim 1 (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053), wherein the processor aligns the verification image and the registered image before the verification image is matched against the registered image (Para. 0117; Para. 0129: the minutiae representations of the other fingerprint image strips 22, 24, 26 are translated based on their matching parameters so as to be aligned relative to the reference fingerprint image strip. The aligned minutiae representations of the fingerprint image strips 22, 24, 26 are shown in FIG. 9).
Regarding claim 4, Neskovic et al. teaches, the information processing apparatus according to claim 3, wherein the processor (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053: the data processing apparatus may comprise a memory and a processor): 
determines whether a rotation error of a subject of the verification image (Para. 0028: any suitable comparison algorithm may be utilized to determine matched minutia appearing in both the first and second sets of minutia. Preferably, the comparison is rotation and translation invariant so as to improve computational efficiency. This may be achieved by using relative distances and angles with respect only to the position and orientation of the central minutia; Para. 0172) is less than a third threshold value (Para. 0117; Para. 0036: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold; As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)); 
and not uses the second degree of similarity in a case where it is determined that the rotation error (Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; As shown in Para. 0141, the feature points are not compared for similarity and not considered if outside of the range considered; As shown in Para. 0045, it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having the highest degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest); see Para. 0028 and Para. 0172) is less than the third threshold value (Para. 0117; Para. 0036: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold; As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)).
Regarding claim 6, Neskovic et al. teaches, the information processing apparatus according to claim 1, wherein the processor (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053: the data processing apparatus may comprise a memory and a processor): 
stores an operational condition of the information processing apparatus in the memory (Para. 0087: these can include a processor and a memory. The memory is arranged to store both software and information associated with the smart card 2; see operational condition from claim 1; Para 0045; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; as shown in Para. 0141, the higher feature value that is similar outside of the range or predetermined distance is considered); 
and not uses the second degree of similarity in a case where the operational condition stored in the memory satisfies a predetermined condition (Para. 0162; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; As shown in Para. 0141, the feature points are not compared for similarity and not considered if outside of the range considered; As shown in Para. 0045, it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having the highest degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest) and then undergo coordinate positioning filtering).
Regarding claim 7, Neskovic et al. teaches, the information processing apparatus according to claim 1 (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053), wherein the imaging device captures an image of a living body as a verification image (Fig. 5: fingerprint swipe sensor 8; Para. 0026: receiving the first set of minutiae representing the input fingerprint from a fingerprint sensor), and the feature point is a feature point that appears on the living body (Para. 0011: FIG. 3 shows a minutiae representation of the fingerprint in FIG. 1. Each minutia is typically stored as a data point defined by a position within the fingerprint, a minutia type (i.e. ridge ending, ridge bifurcation, etc.) and a minutia angle (i.e. the orientation of the minutia relative to a reference orientation).
Regarding claim 8, Neskovic et al. teaches, a verification method comprising (Para. 0017: method of comparing a first set of minutiae and a second set of minutiae; see Para. 0007): 
generating, for each of a plurality of feature points in a registered image registered in advance (Para. 0026: receiving the second set of minutiae representing the second fingerprint from a memory. As, for example, in the case where the second set of minutiae represent
a reference fingerprint; As shown in Para. 0005, features of a fingerprint include minutiae; see Para. 0008 and Para. 0023; see Fig. 10), a plurality of pairs between the respective plurality of feature points in the registered image and each feature point in a verification image captured by an imaging device (Para. 0026: receiving the first set of minutiae representing the input fingerprint from a fingerprint sensor; As seen in Para. 0045, minutia are paired with minutiae in the other set for matching of the minutiae between the first and second sets of minutiae; see Para. 0015 and Para. 0017; also see Fig. 10); 
calculating, by a computer, for each of the plurality of pairs, a positional difference (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; As shown in Para. 0058 and Para. 0100, the method can be implemented on a computer) and a degree of similarity in feature value between the feature point in the registered image of the respective plurality of pairs and the feature point in the verification image of the respective plurality of pairs (see Fig. 10; Para. 0036: for each first local neighbourhood, determining a relative relationship between a central minutia of the first local neighbourhood and each of the at least one neighbouring minutia, comparing each relative relationship of the first local neighbourhoods of the minutiae in the first set of minutiae with each relative relationship of the first local neighbourhoods of the minutiae in the second set of minutiae; As seen in Para. 0044, a similarity score is determined); 
comparing the positional difference of a first pair of a first degree of the similarity, which is maximum, from among the plurality of pairs and a first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; As shown in Para. 0040-0043, the position of the minutiae of the first and second set (i.e. reference image and verification image) are compared and the highest amount of minutiae matched based on the position (i.e. maximum) is determined; As shown in Para. 0045, each pair of minutiae are ranked by similarity score in decreasing order (i.e. maximum to minimum); As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)); 
and matching, when the positional difference of the first pair is greater than the first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; see Para. 0045; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; Note: Para. 0045 shows the higher feature value that is similar outside of the range or predetermined distance is considered), the verification image against the registered image by using a second pair of a second degree of the similarity, which is smaller than the first degree of the similarity, from among the plurality of pairs (see Para. 0036 and Para. 0044; As seen in the abstract, minutiae (i.e. feature points) are matched and differences in the position are compared to determine if the first and second fingerprint images are the same (i.e. reference and verification image); Para. 0070: FIG. 10 is a flow chart showing a method of comparing an input fingerprint with a reference fingerprint image; Para. 0045: minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood; Note: Para. 0045 shows that it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having the highest degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest) and then undergo coordinate positioning filtering).
Regarding claim 9, Neskovic et al. teaches, a non-transitory computer-readable recording medium recording a verification program for causing a computer to perform of (Para. 0058, lines 3-6: computer readable storage medium storing the computer program product, the computer program product comprising instructions that when executed will cause a processor to perform; see Para. 0007): 
generating, for each of a plurality of feature points in a registered image registered in advance (Para. 0026: receiving the second set of minutiae representing the second fingerprint from a memory. As, for example, in the case where the second set of minutiae represent
a reference fingerprint; As shown in Para. 0005, features of a fingerprint include minutiae; see Para. 0008 and Para. 0023; see Fig. 10), a plurality of pairs between the respective plurality of feature points in the registered image and each feature point in a verification image captured by an imaging device (Para. 0026: receiving the first set of minutiae representing the input fingerprint from a fingerprint sensor; As seen in Para. 0045, minutia are paired with minutiae in the other set for matching of the minutiae between the first and second sets of minutiae; see Para. 0015 and Para. 0017; also see Fig. 10); 
calculating, for each of the plurality of pairs, a positional difference (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) and a degree of similarity in feature value between the feature point in the registered image of the respective plurality of pairs and the feature point in the verification image of the respective plurality of pairs (see Fig. 10; Para. 0036: for each first local neighbourhood, determining a relative relationship between a central minutia of the first local neighbourhood and each of the at least one neighbouring minutia, comparing each relative relationship of the first local neighbourhoods of the minutiae in the first set of minutiae with each relative relationship of the first local neighbourhoods of the minutiae in the second set of minutiae; As seen in Para. 0044, a similarity score is determined); 
comparing the positional difference of a first pair of a first degree of the similarity, which is maximum, from among the plurality of pairs and a first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; As shown in Para. 0040-0043, the position of the minutiae of the first and second set (i.e. reference image and verification image) are compared and the highest amount of minutiae matched based on the position (i.e. maximum) is determined; As shown in Para. 0045, each pair of minutiae are ranked by similarity score in decreasing order (i.e. maximum to minimum); As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)); 
and matching, when the positional difference of the first pair is greater than the first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; see Para. 0045; Para. 0141: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; Note: Para. 0045 shows the higher feature value that is similar outside of the range or predetermined distance is considered), the verification image against the registered image by using a second pair of a second degree of the similarity, which is smaller than the first degree of the similarity, from among the plurality of pairs (see Para. 0036 and Para. 0044; As seen in the abstract, minutiae (i.e. feature points) are matched and differences in the position are compared to determine if the first and second fingerprint images are the same (i.e. reference and verification image); Para. 0070: FIG. 10 is a flow chart showing a method of comparing an input fingerprint with a reference fingerprint image; Para. 0045: minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood; Note: Para. 0045 shows that it is determined whether the comparison of absolute coordinates fulfills the proximity constraints for the matching candidate having the highest degree of matching. Para. 0045 also shows minutiae pairs between the two minutiae sets are ranked (i.e. highest/greatest to smallest/lowest) and then undergo coordinate positioning filtering).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neskovic et al. (US 2015/0286855 A1) in view of Fuji (US 2001/0031075 A1).
Regarding claim 5, Neskovic et al. teaches, the information processing apparatus according to claim 3 (Para. 0052: a data processing apparatus for comparing a first set of minutiae and a second set of minutiae; Para. 0053), 
wherein the processor: calculates a reliability of a contour of a subject of the verification image; 
performs the alignment by using the contour; 
and not uses the second degree of similarity in a case where the reliability is equal to or higher than a fourth threshold value.
Neskovic et al. does not expressly disclose the following limitations underlined above: wherein the processor: calculates a reliability of a contour of a subject of the verification image; performs the alignment by using the contour; and not uses the second degree of similarity in a case where the reliability is equal to or higher than a fourth threshold value.
However, Fuji teaches, wherein the processor (Para. 0070, lines 6-8: the program recorded on the recording medium may be read directly and executed by the microprocessor): calculates a reliability of a contour of a subject of the verification image (Fig. 10: minutia reliability calculation section 60; Para. 0020 and 0103); 
performs the alignment by using the contour (Para. 0197, lines 1-4: a noticed minutia is aligned with other minutiae, the reliability of the noticed minutia is low, and it can be determined that the noticed minutia is a false minutia with high possibility); 
and not uses the second degree of similarity (Para. 0094, lines 5-9: whether or not there is a minutia present at the same or substantially same position with respect to a predetermined reference position (for example, the center of a fingerprint) common to the plurality of fingerprint data; As shown in Para. 0094, feature points are not compared and not considered if outside of the range considered, including matches of lower reliability or similarity)  in a case where the reliability is equal to or higher than a fourth threshold value (see Para. 0020 and Para. 0033; As shown in Para. 0020 and Para. 0033, a reliability value is calculated and the higher reliability can be determined based on the criteria (i.e. threshold) for high reliability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fuji into the information processing apparatus of Neskovic et al. in order to show discrimination of a correct/false minutia is performed using a reliability value of each minutia (Fuji, Para. 0104).
Response to Arguments
Applicant’s response to the last Office Action, filed on 6/14/2021, has been entered and made of record.
Applicant's arguments filed on 8/16/2021 have been fully considered but they are not persuasive. 
Applicant, on pages 8-9 of the remarks filed on 8/16/2021, argues Neskovic et al. does not disclose the following amended claim limitation: “comparing the positional difference of a first pair of a first degree of similarity, which is maximum, from among the plurality of pairs and a (first) threshold value”. 
The Examiner respectfully disagrees. Neskovic et al. teaches, comparing the positional difference of a first pair of a first degree of the similarity, which is maximum, from among the plurality of pairs and a first threshold value (Para. 0037: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; As shown in Para. 0040-0043, the position of the minutiae of the first and second set (i.e. reference image and verification image) are compared and the highest amount of minutiae matched based on the position (i.e. maximum) is determined; As shown in Para. 0045, each pair of minutiae are ranked by similarity score in decreasing order (i.e. maximum to minimum); As shown in Para. 0033, the threshold value can be adjusted (i.e. use the same threshold or use a different threshold)).
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohout et al. (US 2008/0273770 A1) teaches fast fingerprint identification and verification by minutiae pair indexing.
Yumoto et al. (US 2005/0084155 A1) teaches an image collating apparatus capable of performing collation processing at a high speed (Para. 0011). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664 
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


8/30/2021